Citation Nr: 1341115	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  05-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified before the Board at a June 2007 hearing conducted at the RO.  However, the Veteran specifically declined to offer testimony regarding his claimed neck disability; a transcript of the hearing has nevertheless been associated with the claims file.

The Veteran's representative asserted in an October 2013 written brief that the Veteran's claim of service connection for a heart disorder should be revisited.  As this claim has previously been denied by an unappealed rating decision, the Veteran's application to reopen a claim of service connection for a heart disability is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Procedural History

The instant claim was denied by the Board in a September 2009 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in December 2010, granted a Joint Motion for Remand (Joint Motion), vacating the September 2009 Board decision and remanding the claim for additional consideration.  The Board subsequently remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ), most recently in July 2012, for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.




FINDING OF FACT

A chronic neck disability was not manifested in active service, and any current neck disability is not otherwise etiologically related to a period of active service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by a period of active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has provided the Veteran notice letters in January 2005, December 2007 and March 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  To the extent the Veteran's representative alleges in-service hospital records are missing, the Board notes the Veteran has specifically stated that he did not receive treatment for his claimed neck disability during active duty.  See April 2009 statement.  Therefore, the absence of any such in-service treatment records, if existent, is not prejudicial to the Veteran's claim.  

All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his service connection claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The April 2009 VA examination is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in July 2012.  Specifically, the Board instructed that records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits be obtained.  VA requested these records from SSA in July 2013, and received them in August 2013.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts service connection for a neck disability as directly related to active service, identifying a fall from a roof as the in-service injury resulting in his current disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not been diagnosed with a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Walker, 708 F.3d 1331.

Turning to the record, while the evidence reveals that the Veteran has been diagnosed with chronic neck strain, cervicalgia and degenerative disc disease of the cervical spine, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a neck injury or any related symptomatology during active service.  While the Veteran's fall from a roof and resulting left wrist injury are well documented, despite the Veteran's spouse's assertion he was treated for a neck condition at the time (see February 2011 statement), the Board notes that, not only has the Veteran himself specifically denied having received treatment in service for his neck (see, e.g., April 2009 statement), but subsequent service records are silent regarding a neck injury.  For example, at an August 1982 periodic examination, the Veteran reported a history of fracturing his wrist in 1979, but did not mention any current or previous neck pain or injury at that time.  

The record supports the Veteran's assertions that he fell off a roof, landing on his hands and buttocks.  However, the record does not support a finding that he suffered any injury at the time other than a left wrist fracture.  As such, the Board finds a chronic neck disability was not first manifest during the Veteran's period of active service.  

Post-service medical evidence reveals the Veteran first complained of neck pain in May 2004, a period of nearly 25 years following separation from service.  X-rays conducted at the time were normal, and a diagnosis of neck pain with radicular symptoms was rendered.  Chronic neck strain was first diagnosed during the course of an April 2009 VA examination, nearly 30 years following service separation.  While he was diagnosed with traumatic arthritis and degenerative joint disease of multiple joints in October 2004, concurrent and subsequent x-rays indicate no abnormality of the cervical spine.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in April 2009, during which the examiner accurately noted the Veteran's pertinent medical history.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran and soliciting his medical history as to inservice events, the VA examiner noted x-rays showed no significant skeletal abnormalities, and rendered a diagnosis of chronic strain of the cervical spine.  With regard to etiology, the examiner opined that it is less likely than not that the current neck condition is related to any incident in service, the rationale based on no documentation of an injury or symptomatology of the neck while the Veteran was on active duty.

The Board finds the April 2009 VA examiner's opinion compelling and significant probative evidence weighing against the Veteran's claim of service connection.  It is based on a thorough examination of the Veteran and a complete review of the claims file.  Also compelling is the Veteran has not submitted any competent medical evidence or opinion in support of his claim of service connection.

The Board has considered the various lay statements submitted on the Veteran's behalf, including those of his wife, sisters and sister-in-law.  Initially, the Board notes that all are competent to report the Veteran's complaints of neck pain, as pain is a symptom observable to the senses.  Further, to the extent these statements relate a lengthy history of chronic neck pain dating to service, the Board again notes that, absent a diagnosis of a chronic disability as defined by 38 C.F.R. § 3.309(a), chronicity of symptomatology may not substitute for a medical nexus in a service connection claim.  See Walker, 708 F.3d 1331.  (The Veteran has not been diagnosed as having a chronic disease as defined by regulation, to include arthritis of the cervical spine.) 

Nevertheless, the Board finds these statements as they pertain to the onset and chronicity of symptomatology of neck pain are not credible.  In determining whether statements and evidence submitted on behalf of a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

With respect to the credibility of these lay statements, the Board again emphasizes that the Veteran himself reported in April 2009 that he did not seek treatment for a neck condition after his fall in 1979, a statement which is consistent with the contemporaneous medical evidence of record.  Further, at the April 2009 VA examination, the Veteran reported to the VA examiner that his neck pain began six-to-seven years prior, well after his 1979 fall from a roof.  Finally, the Board notes that, upon seeking to establish VA care in 2003, the Veteran did not report a lengthy history of neck pain.  In fact, in September 2003, the Veteran reported a pain level of zero.  In October 2003, the Veteran sought treatment for low back pain, but again made no mention of chronic neck pain.  The Board finds it reasonable to believe that, had the Veteran actually suffered a nearly 25-year history of neck pain of increasing severity inhibiting his ability to rotate his neck to a significant degree, he would have reported such symptomatology at this time.

Such evidence renders incredible the statements submitted by the Veteran's wife, sisters and sister-in-law that he was treated by a doctor in 1979, informed by a doctor that his neck pain would be fine in a few days, and then suffered from chronic and increasing neck pain since.  As these lay statements are found to be not credible, the fact they were not considered by the April 2009 VA examiner does not render the negative etiological opinion contained in the April 2009 examination report inadequate.  See generally Barr, 21 Vet. App. at 311.

In sum, the Board finds that there is no evidence of a chronic neck disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current cervicalgia, degenerative disc disease and chronic strain of the cervical spine, and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  In contrast, an April 2009 VA examiner has rendered a negative etiological opinion, and the length of time between his separation from active service and first manifestation of symptomatology and diagnosis of a chronic neck disability weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself, his spouse, and sisters have claimed that he suffers from a neck disability that is etiologically related to active service.  However, while they are is competent to report (1) symptoms observable to a layperson, e.g., pain, difficulty turning the neck; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, these lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a neck disability, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).






ORDER

Service connection for a neck disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


